Tilson, Judge:
The two appeals listed above have been submitted for decision upon a stipulation to the effect that the appraised values of certain items, less any additions made by the importer by reason ■of the so-called Japanese consumption tax to meet advances made by the appraiser in similar cases, represent the prices at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses •specified in section 402 (d) of the act of 1930, and that there were no higher foreign values at or about the dates of exportation.
On the agreed facts, and following the law, as announced in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, I find and hold the proper dutiable export values of the bed covers, table covers, bed spreads, doilies, and sets, covered by said appeals, to be the values found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.